Citation Nr: 0206027	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  00-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1977 to August 1979.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1999 RO rating decisions that denied the veteran's 
claims for service connection for schizophrenia and PTSD as 
not well grounded.  In February 2001, the Board remanded the 
case to the RO for additional development and for 
adjudication of the issue listed on the first page of this 
decision on the merits in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001) that 
eliminated the concept of a well-grounded claim and redefined 
VA's duty to assist the veteran in the development of a 
claim.  A February 2002 RO rating decision denied service 
connection for an acquired psychiatric disability, including 
PTSD.



FINDINGS OF FACT

1.  The veteran's adjustment reaction in service is not a 
disability for VA compensation.

2.  A psychiatric disability, other than adjustment reaction, 
was not present in service or for many years later.

3.  PTSD is not demonstrated.

4.  The current psychiatric conditions are not related to an 
incident of service, including injury or disease.



CONCLUSION OF LAW

An acquired disability, including PTSD, was not incurred in 
or aggravated by active service; nor may a psychosis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for an acquired psychiatric disability, including 
PTSD, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his psychiatric problems.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

Service medical records show that the veteran was seen for 
complaints of insomnia and tension of one week duration in 
August 1977.  It was noted that a psychiatric consultation 
noted that the veteran had problems with sleeping, that he 
couldn't march, and that he was nervous.  The impression was 
adjustment reaction.  The service medical records do not show 
the presence of any other psychiatric condition.  On a report 
of medical history completed at the time of his medical 
examination in July 1979 for separation from service, the 
veteran reported no psychiatric complaints and a psychiatric 
condition was not found on examination.

The veteran underwent a VA medical examination in May 1989.  
He was anxious, coherent, apprehensive, and oriented in 3 
spheres.  A psychiatric condition was not diagnosed.

A VA summary shows that the veteran was hospitalized for 
psychiatric treatment in September 1996.  He was admitted for 
increased depression and psychosis.  It was noted that he had 
been treated for depression, paranoid schizophrenia, alcohol 
abuse, and polysubstance abuse in the past.  The Axis I 
diagnosis was major depression with psychotic features, 
recurrent; and status post history of alcohol and probably 
substance abuse.

A VA summary of the veteran's hospitalization for psychiatric 
treatment from June to July 1998 reveals that he was brought 
to the emergency room by his wife who found him in alerted 
mental status with an empty bottle of olanzapine.  The Axis I 
diagnosis was paranoid schizophrenia.  

A VA summary shows that the veteran was again hospitalized 
for psychiatric treatment in July 1998.  The Axis I diagnosis 
was paranoid schizophrenia with acute psychosis.

A statement from an acquaintance of the veteran was received 
in January 1999.  The statement is to the effect that the 
veteran's brother died while in service and that this 
incident caused the veteran mental problems.

The veteran underwent VA psychiatric examination in August 
2001.  The examiner reviewed the evidence in the veteran's 
file, including the service medical records.  The veteran 
gave a history of getting involved with VA for treatment of 
psychiatric problems in the 1980's.  The Axis I diagnoses 
were major depressive disorder with psychotic features, 
moderately severe and active; and polysubstance dependence, 
chronic, severe, and still active.  The Axis II diagnosis was 
mixed personality disorder with borderline and passive-
dependent and paranoid features.  The examiner concluded that 
the veteran was totally disabled from any type of gainful 
employment because of his chronic problems with polysubstance 
dependence, including illegal narcotics.  The examiner found 
no evidence to support a diagnosis of PTSD.  The examiner 
opined that the veteran's chronic psychiatric conditions were 
not related to incidents of service.  

A VA summary shows the veteran was hospitalized in January 
2002 for psychiatric treatment.  The Axis I diagnosis was 
polysubstance dependence.

VA medical reports show that the veteran has received 
continuous psychiatric treatment from 1998 to 2002.  Those 
reports do not demonstrate the presence of PTSD.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b) (West 1991).  

The evidence does not show that the veteran engaged in combat 
with the enemy during service. Hence, the above-noted legal 
provisions for combat veterans are not for application in 
this case.

Eligibility for service connection for PTSD requires medical 
evidence of the disorder, credible evidence linking the 
disorder to an inservice stressor, and proof that an 
inservice stressor occurred as noted in the above regulatory 
criteria.  In this case, the medical evidence does not 
demonstrate the presence of PTSD.  A claim for service 
connection for PTSD requires the medical diagnosis of the 
disorder.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

The service medical records show that the veteran was found 
to have adjustment reaction in August 1977.  The service 
medical records do not show the presence of any other 
psychiatric condition.

The post-service medical records do not demonstrate the 
presence of a psychiatric conditions, variously classified to 
include psychosis, until the 1990's, many years after the 
veteran's separation from service.  Statements from the 
veteran and an acquaintance of the veteran are to the effect 
that the veteran's brother died while he was in service, and 
that he also lost his fiancée and a friend who were killed in 
accidents while he was in service, and that those events 
caused his current psychiatric problems.  There is no medical 
evidence linking the veteran's current psychiatric conditions 
to those events or any other incident of service, including 
adjustment reaction or injury or disease.  The veteran's lay 
statements alone are not competent evidence because the 
evidence does not show that he is qualified through 
education, training or experience to make medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not medically demonstrate the presence of PTSD and 
that it does not show the presence of a psychiatric 
disability other than adjustment reaction in service.  Nor 
does the evidence reveal the presence of any acquired 
psychiatric disability until many years after service, and it 
does not link the veteran's current acquired psychiatric 
disabilities, however classified, to an incident of service.  
The examiner who conducted the veteran's August 2001 VA 
psychiatric examination concluded that his current 
psychiatric conditions were not related to an incident of 
service.  The preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disability, including PTSD, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

